     Case 1:19-cv-03204-FVS     ECF No. 13    filed 09/23/20   PageID.1243 Page 1 of 34

                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 1                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                     Sep 23, 2020
 2
                                                                         SEAN F. MCAVOY, CLERK


 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                         EASTERN DISTRICT OF WASHINGTON
 7
      JAMES H.,
 8                                                NO: 1:19-CV-03204-FVS
                               Plaintiff,
 9                                                ORDER GRANTING DEFENDANT’S
            v.                                    MOTION FOR SUMMARY
10                                                JUDGMENT AND DENYING
      ANDREW M. SAUL,                             PLAINTIFF’S MOTION FOR
11    COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
      SECURITY,
12
                               Defendant.
13

14         BEFORE THE COURT are the parties’ cross motions for summary

15   judgment. ECF Nos. 10 and 11. This matter was submitted for consideration

16   without oral argument. The Plaintiff is represented by Attorney D. James Tree.

17   The Defendant is represented by Special Assistant United States Attorney Jeffrey

18   E. Staples. The Court has reviewed the administrative record, the parties’

19   completed briefing, and is fully informed. For the reasons discussed below, the

20   Court GRANTS Defendant’s Motion for Summary Judgment, ECF No. 11, and

21   DENIES Plaintiff’s Motion for Summary Judgment, ECF No. 10.



     ORDER ~ 1
         Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1244 Page 2 of 34



 1                                        JURISDICTION

 2            Plaintiff James H. 1 filed for supplemental security income and disability

 3   insurance benefits on July 7, 2015, alleging an onset date of July 1, 2013. Tr. 276-

 4   91. Benefits were denied initially, Tr. 151-66, and upon reconsideration, Tr. 169-

 5   81. A hearing before an administrative law judge (“ALJ”) was conducted on

 6   February 21, 2018, and a subsequent hearing was held on August 10, 2018. Tr. 38-

 7   104. Plaintiff was represented by counsel and testified at both hearings. Id. The

 8   ALJ denied benefits, Tr. 12-37, and the Appeals Council denied review. Tr. 1.

 9   The matter is now before this court pursuant to 42 U.S.C. §§ 405(g); 1383(c)(3).

10                                        BACKGROUND

11            The facts of the case are set forth in the administrative hearing and

12   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

13   Only the most pertinent facts are summarized here.

14            Plaintiff was 55 years old at the time of the first hearing, and 56 years old at

15   the time of the second hearing. Tr. 44-45. He graduated from high school, and has

16   no additional education or training. Tr. 47. He lives with his brother and his

17   family. Tr. 46. Plaintiff has work history as a nurse assistant, cook, tow

18   truckoperator, camp attendant, forklift operator, and industrial cleaner. Tr. 47-50,

19
     1
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
20
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21
     decision.

     ORDER ~ 2
     Case 1:19-cv-03204-FVS       ECF No. 13    filed 09/23/20   PageID.1245 Page 3 of 34



 1   64-66. He testified that he cannot work because of his hernia and back pain. Tr.

 2   53.

 3         Plaintiff testified that he has “electric jolts of pain” in his lower back and left

 4   leg, and the pain gets worse when he lifts, walks, or stands. Tr. 53. He reported

 5   that he hurt himself lifting a gallon of milk. Tr. 53-54. Plaintiff testified that his

 6   hernia limits his ability to stand, walk and lift; he has “pressure and sharp” pain

 7   from the hernia; he has right shoulder and right knee pain; he has tinnitus; he has

 8   migraines and cluster headaches; and he has depression. Tr. 54-57. He reported

 9   that he lays down a couple of hours a day in an eight-hour day, and he the most he

10   could lift is 1 pound for 2 hours out of an eight-hour day, Tr. 59.

11                                STANDARD OF REVIEW

12         A district court’s review of a final decision of the Commissioner of Social

13   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

14   limited; the Commissioner’s decision will be disturbed “only if it is not supported

15   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

16   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

17   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

18   (quotation and citation omitted). Stated differently, substantial evidence equates to

19   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

20   citation omitted). In determining whether the standard has been satisfied, a

21   reviewing court must consider the entire record as a whole rather than searching



     ORDER ~ 3
     Case 1:19-cv-03204-FVS      ECF No. 13      filed 09/23/20   PageID.1246 Page 4 of 34



 1   for supporting evidence in isolation. Id.

 2         In reviewing a denial of benefits, a district court may not substitute its

 3   judgment for that of the Commissioner. “The court will uphold the ALJ's

 4   conclusion when the evidence is susceptible to more than one rational

 5   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

 6   2008). Further, a district court will not reverse an ALJ’s decision on account of an

 7   error that is harmless. Id. An error is harmless where it is “inconsequential to the

 8   [ALJ’s] ultimate nondisability determination.” Id. (quotation and citation omitted).

 9   The party appealing the ALJ’s decision generally bears the burden of establishing

10   that it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

11                       FIVE-STEP EVALUATION PROCESS

12         A claimant must satisfy two conditions to be considered “disabled” within

13   the meaning of the Social Security Act. First, the claimant must be “unable to

14   engage in any substantial gainful activity by reason of any medically determinable

15   physical or mental impairment which can be expected to result in death or which

16   has lasted or can be expected to last for a continuous period of not less than twelve

17   months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). Second, the claimant’s

18   impairment must be “of such severity that he is not only unable to do his previous

19   work[,] but cannot, considering his age, education, and work experience, engage in

20   any other kind of substantial gainful work which exists in the national economy.”

21   42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).



     ORDER ~ 4
     Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1247 Page 5 of 34



 1         The Commissioner has established a five-step sequential analysis to

 2   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

 3   404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). At step one, the Commissioner

 4   considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i),

 5   416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the

 6   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

 7   404.1520(b), 416.920(b).

 8         If the claimant is not engaged in substantial gainful activity, the analysis

 9   proceeds to step two. At this step, the Commissioner considers the severity of the

10   claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

11   claimant suffers from “any impairment or combination of impairments which

12   significantly limits [his or her] physical or mental ability to do basic work

13   activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),

14   416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

15   however, the Commissioner must find that the claimant is not disabled. 20 C.F.R.

16   §§ 404.1520(c), 416.920(c).

17         At step three, the Commissioner compares the claimant’s impairment to

18   severe impairments recognized by the Commissioner to be so severe as to preclude

19   a person from engaging in substantial gainful activity. 20 C.F.R. §§

20   404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more

21   severe than one of the enumerated impairments, the Commissioner must find the



     ORDER ~ 5
      Case 1:19-cv-03204-FVS      ECF No. 13   filed 09/23/20   PageID.1248 Page 6 of 34



 1   claimant disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).

 2           If the severity of the claimant’s impairment does not meet or exceed the

 3   severity of the enumerated impairments, the Commissioner must pause to assess

 4   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

 5   defined generally as the claimant’s ability to perform physical and mental work

 6   activities on a sustained basis despite his or her limitations, 20 C.F.R. §§

 7   404.1545(a)(1), 416.945(a)(1), is relevant to both the fourth and fifth steps of the

 8   analysis.

 9           At step four, the Commissioner considers whether, in view of the claimant’s

10   RFC, the claimant is capable of performing work that he or she has performed in

11   the past (past relevant work). 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

12   If the claimant is capable of performing past relevant work, the Commissioner

13   must find that the claimant is not disabled. 20 C.F.R. §§ 404.1520(f), 416.920(f).

14   If the claimant is incapable of performing such work, the analysis proceeds to step

15   five.

16           At step five, the Commissioner considers whether, in view of the claimant’s

17   RFC, the claimant is capable of performing other work in the national economy.

18   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this determination,

19   the Commissioner must also consider vocational factors such as the claimant’s age,

20   education and past work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

21   416.920(a)(4)(v). If the claimant is capable of adjusting to other work, the



     ORDER ~ 6
     Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1249 Page 7 of 34



 1         Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

 2   404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

 3   work, analysis concludes with a finding that the claimant is disabled and is

 4   therefore entitled to benefits. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

 5         The claimant bears the burden of proof at steps one through four. Tackett v.

 6   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to step five,

 7   the burden shifts to the Commissioner to establish that (1) the claimant is capable

 8   of performing other work; and (2) such work “exists in significant numbers in the

 9   national economy.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v. Astrue,

10   700 F.3d 386, 389 (9th Cir. 2012).

11                                    ALJ’S FINDINGS

12         At step one, the ALJ found that Plaintiff has not engaged in substantial

13   gainful activity since the alleged onset date. Tr. 18. At step two, the ALJ found

14   that Plaintiff has the following severe impairments: degenerative disc disease of

15   the cervical and lumbar spine; mild degenerative joint disease of the right knee;

16   tinnitus; obesity; status post right shoulder injury with residuals; headaches;

17   depression; and a hernia. Tr. 18. At step three, the ALJ found that since the

18   alleged onset date of disability, July 1, 2013, Plaintiff has not had an impairment or

19   combination of impairments that meets or medically equals the severity of a listed

20   impairment. Tr. 19. The ALJ then found that since July 1, 2013, Plaintiff has the

21   RFC



     ORDER ~ 7
     Case 1:19-cv-03204-FVS       ECF No. 13    filed 09/23/20   PageID.1250 Page 8 of 34



 1         to perform modified light work as defined in 20 CFR 404.1567(b) and
           416.967(b). The claimant could lift/carry 10 pounds frequently and 20
 2         pounds occasionally; stand and walk 6 hours in an 8 hour work day; sit up to
           8 hours in an 8 hour work day; would need to alternate sitting and standing
 3         such that he could sit for an hour then would need to stand for 5 minutes; or
           stand for an hour then would need to sit for 5 minutes and could alternate
 4         these positions without the need to leave the work stations; occasional
           climbing of ramps and stairs; no climbing of ladders, ropes, scaffolds;
 5         occasional balance, stoop, kneel, crouch, and crawl; occasional overhead
           reaching with the right upper extremity; avoid exposure to excessive
 6         vibration; should work in an environment with only moderate noise level;
           avoid exposures to hazards such as unprotected heights and dangerous
 7         machinery; and is able to remember, understand and carry out tasks or
           instructions that can be learned by demonstration or within a period of 30
 8         days consistent with occupations of SVP 1 or 2.

 9   Tr. 21. At step four, the ALJ found that since July 1, 2013, Plaintiff has been

10   unable to perform any past relevant work. Tr. 28. Next, the ALJ noted that on

11   July 30, 2017, Plaintiff’s age category changed to an individual of advanced age.

12   Tr. 29. “Prior to July 30, 2017, transferability of job skills is not material to the

13   determination of disability because using the Medical-Vocational Rules as a

14   framework supports a finding that [Plaintiff] is ‘not disabled’ whether or not

15   [Plaintiff] has transferable job skills. [However, b]eginning on July 30, 2017,

16   [Plaintiff] has not been able to transfer job skills to other occupations.” Tr. 29.

17         At step five, the ALJ found that prior to July 30, 2017, considering

18   Plaintiff’s age, education, work experience, and RFC, there were other jobs that

19   existed in significant numbers in the national economy that Plaintiff could have

20   performed, including: office helper, photocopy machine operator, and mail room

21   clerk. Tr. 29-30. However, beginning on July 30, 2017, the date Plaintiff’s age



     ORDER ~ 8
     Case 1:19-cv-03204-FVS      ECF No. 13   filed 09/23/20   PageID.1251 Page 9 of 34



 1         category changed, considering Plaintiff’s age, education, work experience,

 2   and RFC, there are no jobs that exist in significant numbers in the national

 3   economy that Plaintiff could perform. On that basis, the ALJ concluded that

 4   Plaintiff was not disabled prior to July 30, 2017, but became disabled on that date

 5   and has continued to be disabled through the date of this decision; and Plaintiff

 6   “was not under a disability within the meaning of the Social Security Act at any

 7   time through December 31, 2014, the date last insured.” Tr. 30.

 8                                         ISSUES

 9         Plaintiff seeks judicial review of the Commissioner’s final decision denying

10   him disability insurance benefits under Title II of the Social Security Act and

11   supplemental security income benefits under Title XVI of the Social Security Act.

12   ECF No. 10. Plaintiff raises the following issues for this Court’s review:

13      1. Whether the ALJ properly considered Plaintiff’s symptom claims;

14      2. Whether the ALJ properly considered the medical opinion evidence; and

15      3. Whether the ALJ erred at step five.

16                                     DISCUSSION

17      A. Plaintiff’s Symptom Claims

18         An ALJ engages in a two-step analysis when evaluating a claimant’s

19   testimony regarding subjective pain or symptoms. “First, the ALJ must determine

20   whether there is objective medical evidence of an underlying impairment which

21   could reasonably be expected to produce the pain or other symptoms alleged.”



     ORDER ~ 9
     Case 1:19-cv-03204-FVS     ECF No. 13    filed 09/23/20   PageID.1252 Page 10 of 34



 1         Molina, 674 F.3d at 1112 (internal quotation marks omitted). “The claimant

 2   is not required to show that his impairment could reasonably be expected to cause

 3   the severity of the symptom he has alleged; he need only show that it could

 4   reasonably have caused some degree of the symptom.” Vasquez v. Astrue, 572

 5   F.3d 586, 591 (9th Cir. 2009) (internal quotation marks omitted).

 6         Second, “[i]f the claimant meets the first test and there is no evidence of

 7   malingering, the ALJ can only reject the claimant’s testimony about the severity of

 8   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

 9   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

10   citations and quotations omitted). “General findings are insufficient; rather, the

11   ALJ must identify what testimony is not credible and what evidence undermines

12   the claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th

13   Cir. 1995)); Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ

14   must make a credibility determination with findings sufficiently specific to permit

15   the court to conclude that the ALJ did not arbitrarily discredit claimant’s

16   testimony.”). “The clear and convincing [evidence] standard is the most

17   demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,

18   1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

19   924 (9th Cir. 2002)).

20         Here, the ALJ found Plaintiff’s medically determinable impairments could

21   reasonably be expected to cause some of the alleged symptoms; however, the



     ORDER ~ 10
     Case 1:19-cv-03204-FVS     ECF No. 13    filed 09/23/20   PageID.1253 Page 11 of 34



 1   “testimony and statements of [Plaintiff] concerning the severity of [his]

 2   impairments are not given full weight” for several reasons. Tr. 22.

 3                1. Lack of Objective Medical Evidence

 4         First, the ALJ found that Plaintiff’s testimony concerning the severity of his

 5   impairments was inconsistent with the overall medical record, including (1) “mild

 6   to moderate findings on imaging reports, physical examination results showing

 7   mostly no strength, sensory or reflex deficits and no significant gait abnormalities,”

 8   and (2) unremarkable mental status examinations. Tr. 22. An ALJ may not

 9   discredit a claimant’s pain testimony and deny benefits solely because the degree

10   of pain alleged is not supported by objective medical evidence. Rollins v.

11   Massanari, 261 F.3d 853, 857 (9th Cir. 2001); Bunnell v. Sullivan, 947 F.2d 341,

12   346-47 (9th Cir. 1991); Fair, 885 F.2d at 601. However, the medical evidence is a

13   relevant factor in determining the severity of a claimant’s pain and its disabling

14   effects. Rollins, 261 F.3d at 857; 20 C.F.R. § 404.1529(c)(2).

15         Here, the ALJ set out the medical evidence contradicting Plaintiff’s claims

16   of disabling limitations. For example, as to his claimed physical impairments, the

17   ALJ noted that imaging of Plaintiff’s lumbar and cervical spine across the relevant

18   adjudicatory period showed no herniations or significant stenosis, and included

19   findings of mild posterior disc space narrowing at L4-5, mild to moderate spurring

20   and anterior endplate spurring at C4-5 and C6-7, and no spondylosis or abnormal

21   alignment. Tr. 22-23 (citing Tr. 423-24, 462). The ALJ also noted that imaging of



     ORDER ~ 11
     Case 1:19-cv-03204-FVS     ECF No. 13     filed 09/23/20   PageID.1254 Page 12 of 34



 1         Plaintiff’s knee and shoulder “demonstrated similarly moderate findings.”

 2   Tr. 22-23, 422 (imaging results showed mild right knee joint degeneration and no

 3   acute abnormality), Tr. 461 (“mild to moderate” medial greater than lateral

 4   tibiofemoral joint space narrowing). Finally, the ALJ noted that Plaintiff’s

 5   “neuromuscular examinations have indicated some muscle spine tenderness and

 6   limited range of motion; however, there have been no significant neurological

 7   motor strength, sensory or reflex deficits, findings of severely unstable gait or

 8   inability to ambulate that would preclude [Plaintiff] from working.” Tr. 23. In

 9   support of this finding, the ALJ cited limited flexion and extension in Plaintiff’s

10   back but full range of motion in his upper extremities in November 2013; no pain

11   on palpation and full range of motion in spine and upper extremities in May 2015;

12   tenderness and reduced range of motion in June 2016, but was described as doing

13   well with no complaints of pain one month later; and left lumbar spasm and

14   tenderness in the spine in March 2017, but fairly full range of motion one month

15   later. Tr. 23-24, 420, 438, 538-40, 588, 592, 604.

16         Further, as to his claimed mental limitations, the ALJ noted that “mental

17   status examinations throughout the record are largely unremarkable, and [Plaintiff]

18   reported improved symptomology with medication and psychotherapeutic

19   treatment.” Tr. 25. In support of this finding, the ALJ cited mental status

20   examinations findings that Plaintiff was cooperative with good eye contact;

21   memory, fund of knowledge, and concentration were all within normal limits; his



     ORDER ~ 12
     Case 1:19-cv-03204-FVS     ECF No. 13     filed 09/23/20   PageID.1255 Page 13 of 34



 1         comprehension was normal and his vocabulary was average; his IQ was

 2   “congruent with educational level”; motivation and persistence were in normal

 3   range; and he could complete simple math calculations in his head. Tr. 25-26

 4   (citing Tr. 432-33, 482-83, 521-22, 690, 912-13).

 5         Plaintiff generally argues, without specific citation to the record, that the

 6   ALJ improperly discredited Plaintiff based on lack of objective evidence because

 7   “his treating providers consistently assessed disabling limitations due to his

 8   physical impairments, and these reports were supported by contemporary evidence

 9   and the rest of the record.” ECF No. 10 at 16. However, regardless of evidence

10   that could be considered favorable to Plaintiff, it was reasonable for the ALJ to

11   find the severity of Plaintiff’s mental and physical symptom claims was

12   inconsistent with benign objective and clinical findings across the longitudinal

13   record. Tr. 22-25. “[W]here evidence is susceptible to more than one rational

14   interpretation, it is the [Commissioner’s] conclusion that must be upheld.” Burch,

15   400 F.3d at 679. The lack of corroboration of Plaintiff’s claimed limitations by the

16   objective medical evidence was a clear, convincing, and unchallenged reason for

17   the ALJ to discount Plaintiff’s symptom claims.

18                2. Improvement

19         Second, the ALJ found Plaintiff’s symptom claims were not given full

20   weight based on “improvements in musculoskeletal pain with Ibuprofen and recent

21   treatment notes showing [Plaintiff’s] headaches were improved, . . . and some



     ORDER ~ 13
     Case 1:19-cv-03204-FVS      ECF No. 13      filed 09/23/20   PageID.1256 Page 14 of 34



 1         symptomatic improvements noted [as to Plaintiff’s claimed mental health

 2   impairments] with medication and psychotherapy.” Tr. 22. A favorable response

 3   to treatment can undermine a claimant's complaints of debilitating pain or other

 4   severe limitations. See Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008);

 5   see Warre v. Comm'r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006)

 6   (Conditions effectively controlled with medication are not disabling for purposes

 7   of determining eligibility for benefits).

 8         Plaintiff argues that (1) he was given “medications like Vicodin and

 9   Flexeril” on one occasion when he went to the emergency room for back pain in

10   May 2016, and (2) there is no inconsistency regarding Plaintiff’s headaches

11   because he acknowledged at the hearing that he “he had not had a cluster migraine

12   for a while,” and his headaches had improved with medication. ECF No. 10 at 16-

13   18 (citing Tr. 56, 850). However, the ALJ cited multiple reports by Plaintiff

14   during the relevant time period that he was only taking Ibuprofen for pain, and was

15   “uninterested” in taking anything for neuropathic pain; thus, it was reasonable for

16   the ALJ to consider improvement in Plaintiff’s claimed impairment of migraine

17   headaches. Tr. 23, 55-56 (testifying that he still “has headaches” and had a “spell”

18   of headaches three months prior to the hearing), 456, 472, 549. Moreover, the

19   Court’s review of the record included multiple report of improvement in Plaintiff’s

20   physical symptoms, as well as treatment notes indicating that Plaintiff’s claimed

21   mental health symptoms improved with increased medication and counseling. See,



     ORDER ~ 14
     Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1257 Page 15 of 34



 1   e.g., Tr. 23-24, 540, 549, 581, 604, 624, 639, 644, 706, 712.

 2         Based on the foregoing, it was reasonable for the ALJ to conclude that

 3   consistent evidence of improvement in Plaintiff’s claimed physical and mental

 4   impairments was inconsistent with his allegations of incapacitating physical and

 5   mental limitations. See Burch, 400 F.3d at 679 (where evidence is susceptible to

 6   more than one interpretation, the ALJ’s conclusion must be upheld). This was a

 7   clear and convincing reason to discredit Plaintiff’s symptom claims.

 8                3. Failure to Seek and Comply with Treatment

 9         Third, the ALJ noted that Plaintiff “rejected referrals to orthopedics and a

10   recommendation for hearing aids”; “has not been entirely complaint with

11   recommended physical therapy”; and did not commence treatment for mental

12   health symptoms until May 2017. Tr. 23-25. Unexplained, or inadequately

13   explained, failure to seek or comply with treatment may be the basis for rejecting

14   Plaintiff’s symptom claims unless there is a showing of a good reason for the

15   failure. Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007). Here, in support of this

16   finding, the ALJ cited Plaintiff’s consistent lack of interest in medication for

17   neuropathic pain, refusal of orthopedic consultation, reluctance or refusal to

18   continue with physical therapy, failure to do his home exercise program, and

19   refusal of hearing aids. Tr. 23-25 (citing Tr. 559, 472, 475, 488, 628, 637).

20   Moreover, the ALJ noted that Plaintiff commenced treatment for depression and

21



     ORDER ~ 15
     Case 1:19-cv-03204-FVS        ECF No. 13    filed 09/23/20   PageID.1258 Page 16 of 34



 1   anxiety in May 2017, but reported that “the onset of his depression was ten years

 2   ago after he was fired from his job and his mother died.” 2 Tr. 25, 428, 688.

 3            Plaintiff generally argues that the ALJ erred in discrediting Plaintiff for

 4   failing to seek and comply with treatment “by failing to consider [Plaintiff’s]

 5   severe depression as a barrier to treatment due to his low motivation and apathy.”

 6   ECF No. 10 at 18. Pursuant to Social Security Ruling 16-3p, an ALJ “will not find

 7   an individual’s symptoms inconsistent with the evidence in the record on this basis

 8   without considering possible reasons he or she may not comply with treatment or

 9   seek treatment consistent with the degree of his or her complaints.” Social

10   Security Ruling (“SSR”) 16-3p at *8-*9 (March 16, 2016), available at 2016 WL

11   1119029. However, in this case, the only evidence cited by Plaintiff in support of

12   this argument is Plaintiff’s own statements to mental health providers that he “had

13   a problem caring for himself” and “[n]ow that I feel good enough I can start

14
     2
         The ALJ also noted that Plaintiff was never psychiatrically hospitalized during
15
     the relevant period or placed in inpatient or intensive outpatient treatment.” Tr. 25.
16
     The Court is unable to discern any evidence in the record indicating that Plaintiff
17
     failed to comply with a treating provider’s recommendation for this type of
18
     treatment. However, to the extent the ALJ erred in making this finding, any error
19
     is harmless because, as discussed in detail above, the ALJ’s ultimate rejection of
20
     Plaintiff’s symptom claims was supported by substantial evidence. See Carmickle,
21
     533 F.3d at 1162-63.

     ORDER ~ 16
     Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1259 Page 17 of 34



 1   working on other things.” ECF No. 10 at 17 (citing Tr. 712, 950). Plaintiff fails to

 2   cite, nor does the Court discern, evidence from a treating source that Plaintiff failed

 3   to seek or comply with treatment due to his depression.

 4         Thus, regardless of evidence in the record that could be considered favorable

 5   to Plaintiff, it was reasonable for the ALJ to conclude that Plaintiff’s failure to seek

 6   and comply with physical and mental health treatment was inconsistent with the

 7   alleged severity of his complaints. See Burch, 400 F.3d at 679 (where evidence is

 8   susceptible to more than one interpretation, the ALJ’s conclusion must be upheld).

 9   This was a clear and convincing reason for the ALJ to discredit Plaintiff’s

10   symptom claims

11         The Court concludes that the ALJ provided clear and convincing reasons,

12   supported by substantial evidence, for rejecting Plaintiff’s symptom claims.

13      B. Medical Opinions

14         There are three types of physicians: “(1) those who treat the claimant

15   (treating physicians); (2) those who examine but do not treat the claimant

16   (examining physicians); and (3) those who neither examine nor treat the claimant

17   [but who review the claimant's file] (nonexamining [or reviewing] physicians).”

18   Holohan v. Massanari, 246 F.3d 1195, 1201–02 (9th Cir. 2001) (citations omitted).

19   Generally, a treating physician's opinion carries more weight than an examining

20   physician's, and an examining physician's opinion carries more weight than a

21   reviewing physician's. Id. If a treating or examining physician's opinion is



     ORDER ~ 17
     Case 1:19-cv-03204-FVS     ECF No. 13    filed 09/23/20   PageID.1260 Page 18 of 34



 1         uncontradicted, the ALJ may reject it only by offering “clear and convincing

 2   reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d

 3   1211, 1216 (9th Cir. 2005). Conversely, “[i]f a treating or examining doctor's

 4   opinion is contradicted by another doctor's opinion, an ALJ may only reject it by

 5   providing specific and legitimate reasons that are supported by substantial

 6   evidence.” Id. (citing Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995)).

 7   “However, the ALJ need not accept the opinion of any physician, including a

 8   treating physician, if that opinion is brief, conclusory and inadequately supported

 9   by clinical findings.” Bray, 554 F.3d at 1228 (quotation and citation omitted).

10         The opinion of an acceptable medical source such as a physician or

11   psychologist is generally given more weight than that of an “other source.” See

12   SSR 06-03p (Aug. 9, 2006), available at 2006 WL 2329939 at *2; 20 C.F.R. §

13   416.927(a). “Other sources” include nurse practitioners, physician assistants,

14   therapists, teachers, social workers, and other non-medical sources. 20 C.F.R. §§

15   404.1513(d), 416.913(d). The ALJ need only provide “germane reasons” for

16   disregarding an “other source” opinion. Molina, 674 F.3d at 1111. However, the

17   ALJ is required to “consider observations by nonmedical sources as to how an

18   impairment affects a claimant's ability to work.” Sprague v. Bowen, 812 F.2d

19   1226, 1232 (9th Cir. 1987).

20         Plaintiff argues the ALJ erroneously considered the opinions of treating

21   nurse practitioner Rebecca Nelson, ARNP; treating nurse practitioner Angela



     ORDER ~ 18
     Case 1:19-cv-03204-FVS     ECF No. 13    filed 09/23/20   PageID.1261 Page 19 of 34



 1   Thomas, ARNP; examining psychologist Pamela Miller, Ph.D.; and treating

 2   therapist Debbie Miller, LMFT. ECF No. 10 at 3-15.

 3         1. Rebecca Nelson, ARNP

 4         Ms. Nelson completed evaluations of Plaintiff in November 2013, March

 5   2017, and February 2018. In November 2013, Ms. Nelson noted that Plaintiff

 6   would experience moderate to marked imitations in basic work activities due to

 7   lower back pain, upper extremity paresthesias, abdominal hernia, and right knee

 8   degenerative joint disease. Tr. 416. She opined that Plaintiff was limited to

 9   sedentary work, “although she noted such limitation was expected to last only six

10   months.” Tr. 26, 417. Then, in March 2017, Ms. Nelson found that Plaintiff

11   would experience moderate to marked limitations in basic work activities due to

12   lower extremity radiculopathy, limited shoulder range of motion, and “possible”

13   cognitive deficits. Tr. 534. She opined that Plaintiff was severely limited, which

14   is defined as unable to meet the demands of sedentary work, “and estimated such

15   limitations would be in effect for nine months.” Tr. 26, 535. The ALJ jointly

16   considered these opinions, an gave them little weight for several reasons. Tr. 26.

17         First, the ALJ noted that the limitations opined by Ms. Nelson in 2013 and

18   2017 “do not meet the durational requirements for a disability.” Tr. 26. To be

19   found disabled, a claimant must be unable to engage in any substantial gainful

20   activity due to an impairment which “can be expected to result in death or which

21   has lasted or can be expected to last for a continuous period of not less than 12



     ORDER ~ 19
     Case 1:19-cv-03204-FVS     ECF No. 13    filed 09/23/20   PageID.1262 Page 20 of 34



 1         months.” 42 U.S.C. § 423(d)(1)(A); see also Chaudhry v. Astrue, 688 F.3d

 2   661, 672 (9th Cir. 2012). Here, because Ms. Nelson opined that Plaintiff’s

 3   limitations would persist for six and nine months, respectively, with available

 4   medical treatment, the duration requirement for a finding of disability is not met.

 5   Tr. 417, 535. Plaintiff argues this was not a legitimate reason to reject these

 6   opinions because (1) Ms. Nelson’s assessments of disabling limitations were

 7   “consistent” in the 2013 and 2017 opinions, (2) an opinion by a different treating

 8   provider dated “between” Ms. Nelson’s two opinions limited Plaintiff to sedentary

 9   exertions for 12 months, and (3) the diagnoses of lumbar impairment, knee

10   degenerative disc disease, and hernia in Ms. Nelson’s 2013 opinion were

11   determined to be severe impairments by the ALJ at step two. ECF No. 10 at 7.

12         However, as noted by Defendant, despite Plaintiff’s contention that “other

13   evidence showed that his limitations were more longstanding,” Ms. Nelson’s

14   opinions specifically found that Plaintiff’s limitations “would persist for six and

15   nine months, respectively. Plaintiff’s alternative interpretation of the evidence

16   provides no basis for reversal.” ECF No. 11 at 5 (citing Tr. 417, 535). Here, Ms.

17   Nelson specifically opined that Plaintiff’s impairment was not expected to last for

18   a “continuous period of not less than 12 months,” thus, the durational requirement

19   was not met. This was a specific and legitimate reason for the ALJ to reject Ms.

20   Nelson’s 2013 and 2017 opinions.

21         Second, the ALJ found the limitations opined by Ms. Nelson in 2013 and



     ORDER ~ 20
     Case 1:19-cv-03204-FVS     ECF No. 13    filed 09/23/20   PageID.1263 Page 21 of 34



 1         2017 “do not accord with mild to moderate findings on imaging reports,

 2   physical examination results showing mostly no strength, sensory or reflex deficits

 3   and no significant gait abnormalities, [and] improvements in musculoskeletal pain

 4   with Ibuprofen.” Tr. 26, 420, 422-24, 438, 461-62, 536-40, 588, 592, 604, 902.

 5   An ALJ may discount an opinion that is conclusory, brief, and unsupported by the

 6   record as a whole, or by objective medical findings. Batson v. Comm’r of Soc. Sec.

 7   Admin., 359 F.3d 1190, 1195 (9th Cir. 2004). Plaintiff argues “the record does not

 8   support the ALJ’s conclusion” and, in support of this argument, he cites the same

 9   mild to moderate imaging of Plaintiff’s lumbar and cervical spine already

10   considered by the ALJ; a single positive straight leg test; a single notation of slow

11   and antalgic gait; and findings of reduced strength and limited range of motion in

12   Plaintiff’s back and shoulders. ECF No. 10 at 10 (citing Tr. 418-20, 536-37, 540,

13   594, 623, 631, 849, 883, 902, 1134). However, as discussed in detail above, and

14   regardless of evidence that could be considered more favorable to Plaintiff, the

15   longitudinal record includes consistently mild to moderate imaging results and

16   benign physical examination findings. Thus, it was reasonable for the ALJ to find

17   the severity of the limitations assessed by Ms. Nelson in 2013 and 2017 were

18   inconsistent with the clinical and objective findings throughout the record.

19         Third, the ALJ found Ms. Nelson’s 2013 and 2017 opinions “do not accord”

20   with “recent treatment notes showing [Plaintiff’s] headaches were improved,” and

21   Plaintiff’s failure to follow through with physical therapy, accept an orthopedic



     ORDER ~ 21
     Case 1:19-cv-03204-FVS      ECF No. 13     filed 09/23/20   PageID.1264 Page 22 of 34



 1         referral, or wear hearing aids. Tr. 26. Plaintiff argues that (1) Ms. Nelson

 2   “made no assessment of limitations due to headaches, [] so this is not a legitimate

 3   reason to discount her opinion”; and (2) to the extent the ALJ considered Plaintiff’s

 4   failure to seek or comply with treatment, the ALJ “failed to explain what any of

 5   this has to do with the treating source’s medical assessment of physical

 6   limitations.” ECF No. 10 at 7-9. The Court agrees. However, any error is

 7   harmless because, as discussed above, the ALJ’s ultimate rejection of Ms. Nelson’s

 8   2013 and 2017 opinions was supported by substantial evidence. See Carmickle,

 9   533 F.3d at 1162-63. For all of these reasons, the Court finds the ALJ properly

10   considered Ms. Nelson’s 2013 and 2017 opinions.

11         Finally, in February 2018, Ms. Nelson opined that Plaintiff must lie down ½

12   an hour to 2 hours at a time, 0-3 times a day; it is more probable than not that he

13   would miss 4 or more days per month if he attempted to work a 40-hour per week

14   schedule; and Plaintiff is severely limited, which is defined as unable to meet the

15   demands of full time sedentary work. Tr. 907-09. Ms. Nelson opined that

16   Plaintiff’s limitations have existed since at least January 2009, but she listed the

17   “first and last dates of treatment” as March 2017 through February 2018. Tr. 907,

18   909. The ALJ gave Ms. Nelson’s 2018 opinion little weight for several reasons.

19         First, the ALJ found Ms. Nelson’s 2018 opinion “was prepared after

20   [Plaintiff’s] established onset date, and thus does not reflect [Plaintiff’s]

21   functioning during the relevant period. Additionally, Ms. Nelson postulates that



     ORDER ~ 22
     Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1265 Page 23 of 34



 1         the limitations she assesses were in effect as far back as January 2009,

 2   although she did not commence treating [Plaintiff] until 2017.” Tr. 31. Plaintiff

 3   argues this is an “inadequate” reason to give Ms. Nelson’s 2018 opinion little

 4   weight because she opined the limitations “had existed throughout the relevant

 5   period”; and Plaintiff noted that while Ms. Nelson had “personally resumed

 6   primary care [of Plaintiff] in March 2017, she and her clinic had a long history of

 7   treatment with [Plaintiff]” going back to at last 2013. ECF No. 10 at 11-12 (citing

 8   Tr. 420). Defendant argues that in her 2018 opinion Ms. Nelson specifically

 9   identified the “first and last dates of treatment” as March 2017 to February 2018,

10   “[a]nd Ms. Nelson did not identify any evidence from before that time as a basis

11   for her opinion. On this record, the ALJ could reasonably find that Ms. Nelson’s

12   opinion was unsupported.” ECF No. 11 at 7.

13         In general, a statement of disability made outside the relevant time period

14   may be disregarded. See Turner v. Comm'r of Soc. Sec., 613 F.3d 1217, 1224 (9th

15   Cir. 2010). Here, Ms. Nelson’s February 2018 opinion is dated after the

16   established onset date of July 30, 2017, at which point Plaintiff’s age category

17   changed to an individual of advanced age. Tr. 29, 909. However, while it was

18   reasonable for the ALJ to note that Ms. Nelson’s 2018 opinion was offered well

19   after the period for which Plaintiff is attempting to establish disability, an opinion

20   cannot be disregarded solely on this basis. Smith v. Bowen, 849 F.2d 1222, 1225

21   (9th Cir. 1988) (reports containing observations made after the period of disability



     ORDER ~ 23
     Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1266 Page 24 of 34



 1         are relevant to assess disability and should not be disregarded solely on that

 2   basis). Moreover, as noted by Plaintiff, the ALJ failed to resolve the apparent

 3   discrepancy between Ms. Nelson’s notation in her 2018 opinion that she began

 4   treating Plaintiff in 2017, and evidence in the record that she treated Plaintiff in

 5   2013. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (the ALJ is

 6   responsible for “resolving conflicts in medical testimony, and for resolving

 7   ambiguities.”).

 8         However, any error is harmless because the ALJ offered additional reasons,

 9   supported by substantial evidence, for rejecting Ms. Nelson’s 2018 opinion. See

10   Carmickle, 533 F.3d at 1162-63. Here, the ALJ rejected Ms. Nelson’s 2018

11   opinion for the same reasons she discounted Ms. Nelson’s November 2013

12   opinion, namely, inconsistency between the severity of her opined limitations, and

13   (1) mild to moderate findings on imaging reports, (2) physical examination results

14   showing mostly no strength, sensory or reflex deficits and no significant gait

15   abnormalities, and (3) improvements in musculoskeletal pain with Ibuprofen. As

16   above, the ALJ properly discounted Ms. Miller’s 2018 opinion because the severity

17   of her opinion did not accord with consistently mild objective and clinical findings.

18   See Batson, 359 F.3d at 1195; Tr 26, 420, 422-24, 438, 461-62, 536-40, 588, 592,

19   604, 902.

20         2. Angela Thomas, ARNP

21         In May 2015, Ms. Thomas noted that Plaintiff would experience mild to



     ORDER ~ 24
     Case 1:19-cv-03204-FVS     ECF No. 13    filed 09/23/20   PageID.1267 Page 25 of 34



 1         moderate imitations in basic work activities due to back pain, neck pain,

 2   shoulder pain, bowel problems, and tinnitus. Tr. 435. She opined that Plaintiff

 3   was limited to sedentary work, and that his current limitations would persist for 12

 4   months with available medical treatment. Tr. 436. The ALJ gave Ms. Thomas’s

 5   opinion little weight because her

 6         assessment does not comport with mild to moderate findings on imaging
           reports, physical examination results showing mostly no strength, sensory,
 7         or reflex deficits and no significant gait abnormalities, improvements in
           musculoskeletal pain with Ibuprofen and recent treatment notes showing
 8         [Plaintiff’s] headaches were improved. They also do not comport with
           [Plaintiff’s] failure to follow through with physical therapy, to accept an
 9         orthopedic referral or to wear hearing aids, suggesting that perhaps his
           symptoms are not as debilitating as alleged.
10
     Tr. 27. Plaintiff generally argues that ALJ erred by failing to provide specific and
11
     legitimate reasons to reject Ms. Thomas’s “consistent and cosigned report finding
12
     disabling limitations.” ECF No. 10 at 12-13. As initial matter, as above, it is
13
     unclear to the Court how evidence of Plaintiff’s improved headaches, and his
14
     failure to follow through with treatment, supports a finding that Ms. Thomas’
15
     opinion, in particular, should be given less weight. However, the Court finds this
16
     error is harmless because, as discussed below, the ALJ’s ultimate rejection of Ms.
17
     Thomas’ opinion was supported by substantial evidence. See Carmickle, 533 F.3d
18
     at 1162-63.
19
           An ALJ may discount an opinion that is conclusory, brief, and unsupported
20
     by the record as a whole, or by objective medical findings. Batson, 359 F.3d at
21
     1195; see also Orn, 495 F.3d at 631 (the consistency of a medical opinion with the


     ORDER ~ 25
     Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1268 Page 26 of 34



 1   record as a whole is a relevant factor in evaluating that medical opinion). Here, the

 2   ALJ found Ms. Thomas’ opinion “does not comport with” mild to moderate

 3   findings on imaging reports; physical examination results showing mostly no

 4   strength, sensory or reflex deficits and no significant gait abnormalities; and

 5   improvements in musculoskeletal pain with Ibuprofen. Tr 27, 420, 422-24, 438,

 6   461-62, 536-40, 588, 592, 604, 902. Moreover, the Court’s review of the record

 7   revealed that the benign “physical examination results” included Ms. Thomas’ own

 8   findings at the time of her opinion that Plaintiff had full range of motion of his

 9   back, upper extremities, and lower extremities; no pain on palpation of his spine;

10   no edema, dislocation, or deformities; equal and adequate reflexes in all

11   extremities; intact sensation; and “gait and movement appear to be accomplished

12   with ease and symmetry.” Tr. 438; See Tommasetti, 533 F.3d at 1041 (ALJ may

13   reject a medical opinion if it is inconsistent with the provider's own treatment

14   notes). Based on the foregoing, and regardless of evidence in the overall record

15   that could be considered more favorable to Plaintiff, the Court finds it was

16   reasonable for the ALJ to discount Ms. Thomas’ opinion as inconsistent with

17   clinical and objective findings throughout the record, including Ms. Thomas’ own

18   contemporaneous clinical findings. See Burch, 400 F.3d at 679.

19         3. Pamela Miller, Ph.D.

20         In April 2018, Dr. Miller completed a “comprehensive psychodiagnostics

21   exam” of Plaintiff, and opined that he had moderate limitation in his ability to



     ORDER ~ 26
     Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1269 Page 27 of 34



 1         understand and remember complex instructions, carry out complex

 2   instructions, and make judgments on complex work-related decisions. Tr. 914.

 3   Dr. Miller specifically noted that when Plaintiff “is experiencing a great deal of

 4   pain, he has difficulty focusing and remembering [information]”; he has low

 5   frustration tolerance when in pain; pain interfered with his ability to concentrate

 6   and persist with tasks; and Plaintiff “needed to take frequent rest breaks.” Tr. 914.

 7   However, Dr. Miller opined that Plaintiff had no limitations in his ability to

 8   interact with the public, understand and remember simple instructions, carry out

 9   simple instructions, and make judgments on simple work-related decisions; and

10   mild limitation on his ability to interact with supervisors, interact appropriately

11   with co-workers, and respond appropriately to usual work situations and changes

12   in a routine work setting. Tr. 914-15. The ALJ gave Dr. Miller’s opinion great

13   weight.

14         Plaintiff argues the ALJ improperly “ignored the relevant portions of [Dr.

15   Miller’s] opinion consistent with disability,” including “difficulty” focusing and

16   remembering information when he is in pain, and needing “frequent” rest breaks.

17   ECF No. 12 at 1. However, the Court’s review of Dr. Miller’s opinion indicates

18   that she listed Plaintiff’s “difficulties” with accepting feedback and concentrating,

19   and his “need to take frequent rest breaks” as “factors that support her assessment,”

20   which, as noted by Defendant, consisted of mild limitations on social interaction,

21   no limitation on Plaintiff’s ability to understand and carry out simple instructions,



     ORDER ~ 27
     Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1270 Page 28 of 34



 1         and moderate limitations on Plaintiff’s ability to understand and carry out

 2   complex instructions. Tr. 914-15. Moreover, as noted by the ALJ earlier in the

 3   decision, the mental status examination of Plaintiff conducted by Dr. Miller as part

 4   of her evaluation found no obvious pain behavior, adequate interpersonal skills,

 5   normal range of affect and congruent mood, normal memory, normal speech

 6   quality and production, normal thought process, normal concentration and

 7   attention, and judgement and insight within normal range. Tr. 912-13.

 8         As noted by Defendant, the ALJ “is responsible for translating and

 9   incorporating credited medical opinions into a succinct [RFC].” ECF No. 11 at 8

10   (citing Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015).

11   Here, the RFC limited Plaintiff to simple tasks that “can be learned by

12   demonstration or within a period of 30 days consistent with occupations of SVP 1

13   or 2,” and limited Plaintiff to light work with the ability to alternate positions

14   throughout the workday. Tr. 21. Plaintiff fails to identify specific limitations

15   opined by Dr. Miller, as opposed to Plaintiff’s self-reported limitations that were

16   considered by Dr. Miller in support of her assessment, that were not properly

17   accounted for in the assessed RFC. See Stubbs–Danielson v. Astrue, 539 F.3d

18   1169, 1174 (9th Cir. 2008) (an ALJ's assessment of a claimant adequately captures

19   restrictions related to concentration, persistence or pace where the assessment is

20   consistent with restrictions identified in medical testimony); Molina, 674 F.3d at

21   1111 (an error is harmless “where it is inconsequential to the [ALJ's] ultimate



     ORDER ~ 28
     Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1271 Page 29 of 34



 1         nondisability determination”). Thus, the Court finds the ALJ did not err in

 2   considering Dr. Miller’s opinion, and incorporated the properly supported

 3   limitations into the assessed RFC.

 4         4. Debbie Miller, LMFT

 5         In June 2017, Ms. Miller opined that Plaintiff had severe limitations in his

 6   ability to maintain attention and concentration for extended periods, complete a

 7   normal work day and work week without interruptions from psychologically based

 8   symptoms and perform at a consistent pace without an unreasonable number and

 9   length of rest periods, accept instructions and respond appropriately to criticism

10   from supervisors, and travel in unfamiliar places or use public transportation. Tr.

11   903-04. She further opined that Plaintiff had marked limitations in his ability to

12   remember locations and work-like procedures, understand and remember detailed

13   instructions, carry out detailed instructions, make simple work-related decisions,

14   and respond appropriately to changes in the work setting. Tr. 903-04. In addition,

15   Ms. Miller opined that Plaintiff would likely be off-task over 30% of a 40-hour

16   workweek schedule, and would likely miss four or more days per month if

17   attempting to work a 40-hour workweek schedule. Tr. 905. As noted by the ALJ,

18   “[o]verall, [Ms. Miller opined that Plaintiff] had marked limitations in his ability to

19   interact with others and extreme limitations in concentration, persistence or pace.”

20   Tr. 905.

21         The ALJ gave little weight to Ms. Miller’s opinion because it is not



     ORDER ~ 29
     Case 1:19-cv-03204-FVS      ECF No. 13    filed 09/23/20   PageID.1272 Page 30 of 34



 1         consistent with (1) Plaintiff’s routine and conservative psychiatric treatment,

 2   (2) unremarkable mental status examinations, and (3) symptomatic improvements

 3   noted with medication and psychotherapy. Tr. 27. Plaintiff argues (1) he “never

 4   indicated he had an impairment [that required inpatient treatment or

 5   hospitalizations], so there is no inconsistency”; (2) the record includes mental

 6   status results that Plaintiff was apathetic, tearful, depressed, anxious, and with

 7   delayed memory and cognitive functioning; and (3) “although he may have

 8   improved somewhat, the ALJ failed to show it was to a degree that contradicted

 9   Ms. Miller’s 2017 assessment of limitations.” ECF No. 10 at 14-15. However, an

10   ALJ may discount an opinion that is conclusory, brief, and unsupported by the

11   record as a whole, or by objective medical findings. Batson, 359 F.3d at 1195. As

12   noted by the ALJ, Plaintiff did not commence mental health treatment until May

13   2017, and he reported improvement in mental health symptoms after an increased

14   dose of medication and weekly counseling. Tr. 25-26, 644, 706, 712. Moreover,

15   the longitudinal record includes consistently normal mental status examination

16   findings, including cooperative with good eye contact, normal memory, normal

17   fund of knowledge, normal attention and concentration, normal motivation and

18   persistence, normal comprehension, average vocabulary, IQ congruent with

19   educational level, and he could complete simple math calculations in his head. Tr.

20   25-26 (citing Tr. 432-33, 482-83, 521-22, 690, 912-13).

21          Thus, despite evidence that could be considered favorable to Plaintiff, it was



     ORDER ~ 30
     Case 1:19-cv-03204-FVS       ECF No. 13    filed 09/23/20   PageID.1273 Page 31 of 34



 1           reasonable for the ALJ to find the severe and marked limitations assessed

 2   by Ms. Miller were inconsistent with the overall longitudinal record, including

 3   normal mental status examination findings and improvement with routine

 4   treatment. These were germane reasons for the ALJ to discount Ms. Miller’s

 5   opinion.

 6      C. Step Five

 7           At step five of the sequential evaluation analysis, the burden shifts to the

 8   Commissioner to prove that, based on the claimant's residual functional capacity,

 9   age, education, and past work experience, he or she can do other work. Bowen v.

10   Yuckert, 482 U.S. 137, 142 (1987); 20 C.F.R. §§ 416.920(g), 416.960(c). The

11   Commissioner may carry this burden by “eliciting the testimony of a vocational

12   expert in response to a hypothetical that sets out all the limitations and restrictions

13   of the claimant.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The

14   vocational expert may testify as to: (1) what jobs the claimant, given his or her

15   residual functional capacity, would be able to do; and (2) the availability of such

16   jobs in the national economy. Tackett, 180 F.3d at 1101. If the claimant can

17   perform jobs which exists in significant numbers either in the region where the

18   claimant lives or in the national economy, the claimant is not disabled. 42 U.S.C.

19   §§ 423(d)(2)(a), 1382c(a)(3)(b). The burden of establishing that there exists other

20   work in “significant numbers” lies with the Commissioner. Tackett, 180 F.3d at

21   1099.



     ORDER ~ 31
     Case 1:19-cv-03204-FVS     ECF No. 13    filed 09/23/20   PageID.1274 Page 32 of 34



 1         Here, the vocational expert testified that a hypothetical individual of

 2   Plaintiff’s age, education, work experience, and residual functional capacity could

 3   perform the requirements of representative jobs such as office helper (30,000 jobs

 4   in the national economy), photocopy machine operator (30,000 jobs in the national

 5   economy), and mail room clerk (20,000 jobs in the national economy). Tr. 30.

 6   Plaintiff argues that the vocational expert’s job estimates were “unreliable,” and

 7   cites “Job Browser Pro” to challenge the job data contained in the vocational

 8   expert's testimony. ECF No. 10 at 19-20. However, a vocational expert's

 9   “recognized expertise provides the necessary foundation for his or her testimony.”

10   Bayliss, 427 F.3d at 1217-18. Moreover, courts have consistently rejected such lay

11   assessment of the raw vocational data derived from Job Browser Pro, and have

12   found that such evidence does not undermine the reliability of a vocational expert's

13   opinion. See, e.g., Sarah Amanda E. v. Saul, No. 1:18-CV-03173-FVS, 2019 WL

14   7817086, at *9 (E.D. Wash. Sept. 30, 2019) (noting cases that rejected arguments

15   that Job Browser Pro data undermined vocational expert's testimony); Ruth Kay A.

16   v. Comm'r of Soc. Sec., No. 1:18-CV-3240-TOR, 2019 WL 7817084, at *7 (E.D.

17   Wash. Sept. 3, 2019) (offer of data derived from Job Browser Pro does not

18   undermine the vocational expert's testimony); Colbert v. Berryhill, 2018 WL

19   1187549, at *5 (C.D. Cal. Mar. 7, 2018) (concluding the ALJ properly relied on

20   vocational expert testimony regarding job numbers where claimant argued that the

21   expert's numbers were inflated based on Job Browser Pro estimates; noting that Job

     Browser Pro is not a source listed in 20 C.F.R. §§ 404.1566(d), 416.966(d), and the
     ORDER ~ 32
     Case 1:19-cv-03204-FVS       ECF No. 13    filed 09/23/20   PageID.1275 Page 33 of 34



 1   data therefrom served only to show that evidence can be interpreted in different

 2   ways); Cardone v. Colvin, 2014 WL 1516537, at *5 (C.D. Cal. Apr. 14, 2014)

 3   (“[P]laintiff's lay assessment of raw vocational data derived from Job Browser Pro

 4   does not undermine the reliability of the [vocational expert's] opinion.”).

 5            Here, the ALJ met her burden by establishing employment “exists in

 6   significant numbers in the national economy.” 20 C.F.R. §§ 416.960(c)(2);

 7   Beltran, 700 F.3d at 389. Therefore, the Court will not disturb the ALJ's step five

 8   determination..

 9                                      CONCLUSION

10            A reviewing court should not substitute its assessment of the evidence for

11   the ALJ’s. Tackett, 180 F.3d at 1098. To the contrary, a reviewing court must

12   defer to an ALJ’s assessment as long as it is supported by substantial evidence. 42

13   U.S.C. § 405(g). As discussed in detail above, the ALJ provided clear and

14   convincing reasons to discount Plaintiff’s symptom claims, properly considered the

15   medical opinion evidence, and did not err at step five. After review the court finds

16   the ALJ’s decision is supported by substantial evidence and free of harmful legal

17   error.

18   ACCORDINGLY, IT IS HEREBY ORDERED:

19            1. Plaintiff’s Motion for Summary Judgment, ECF No. 10, is DENIED.

20            2. Defendant’s Motion for Summary Judgment, ECF No. 11, is

21               GRANTED.



     ORDER ~ 33
     Case 1:19-cv-03204-FVS     ECF No. 13    filed 09/23/20   PageID.1276 Page 34 of 34



 1          The District Court Executive is hereby directed to enter this Order and

 2   provide copies to counsel, enter judgment in favor of the Defendant, and CLOSE

 3   the file.

 4          DATED September 23, 2020.

 5

 6                                         s/Fred Van Sickle
                                            Fred Van Sickle
 7                                   Senior United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER ~ 34
